If the question, What persons constitute the Congregational church in Groton? is a mere question of fact, it has been settled in favor of the plaintiffs by the finding of the court at the trial term. If it is a mixed question of law and fact (Hale v. Everett, 53 N.H. 11, 80, Holt v. Downs,58 N.H. 170, 181), we discover no legal error in the finding.
It seems it was customary to call meetings of this church for the transaction of business, either by a notice read from the pulpit on the Sabbath, according to Congregational usage, or by a personal notice to each member residing in town. A meeting called in either mode would therefore be legally called; and the two meetings held July 27, 1878, — the one at twelve and a half o'clock, and the other at two o'clock, — were legally called. The action of the latter meeting being inconsistent with that of the former, might perhaps be treated as in effect undoing or repealing the vote that it was inexpedient to admit new members. Five members attended the first meeting, and four, including one who was present at the first, attended the second meeting. Whether these eight members were all the church at that time does not appear. For the purposes of this case it may be assumed they were, and that a majority were present at the first meeting.
"Associated bodies are, in fact, generally controlled by majorities. But the distinction between a society and a majority of its members is not abolished by law; and there is no legal presumption, that a majority are, at all times and places, and all circumstances, the society. We cannot assume that the church to which the plate was given has no regular method of procedure established for the perpetuation of its existence and the preservation of its identity, or that its constitution is such that a majority of its members, called together by any body, by any means, for any purpose, at any time and place, are the church. The natural presumption is, that it has expressly or tacitly adopted some regulation *Page 434 
or usage on the subject of its organic succession, and that, by its own law, its continuous life is in members maintaining, not an organization in any manner, but its organization in some authorized manner consistent with all things being done decently and in order." Holt v. Downs, 58 N.H. 170,181. On the evidence in the case the facts might be inferred to be such as would entitle the plaintiffs to a decree; and no error of law appears.
Case discharged.
STANLEY, J., did not sit: the others concurred.